FEES — DISTRICT COURT CLERK A court Clerk should charge a $2.00 filing fee for a motion, petition, or application for vacating, or modifying a divorce decree.  The Attorney General has received your letter wherein you request our opinion to the following question: "Should a District Court Clerk charge $2.00 for filing a motion, petition, or application for vacating, or modifying a divorce decree, or consider the same as a proceeding to vacate a judgment and charge a $10.00 fee for the filing thereof?" As you have noted in your letter, Title 28 O.S. 152 [28-152] (1971) provides in relevant part: "In any civil action filed in the District Court after the effective day of this Act, the Court Clerk shall be required to collect, at the time of filing, the following flat fees, none of which shall ever be refundable, and which shall be the only charge for court costs, except as is herein otherwise specifically provided: . . ." "Any ancillary proceeding to modify or vacate divorce decree or prior order providing for custody or support. . . $2.00. . ." "Any proceeding for post judgment relief: for post judgment receivership, or for vacating a judgment. . . over $10.00. . ." Both of the above items were added by amendment to the statute by the Legislature in 1969. See 1969 O.S.L., ch. 202, and compare with 1968 O.S.L., ch. 359. Although a motion, petition, or application for the vacation or modification of a divorce decree in essence requests a vacation of a judgment of divorce, it is noted that the other section of the statute deals specifically with any ancillary proceeding to modify or vacate a divorce decree. It is an accepted principle of statutory construction in the State of Oklahoma that where there are two statutory provisions, one of which is special and clearly includes the matter in controversy, and prescribes different rules and procedure from those in the general statute, the special statute, and not the general statute, applies. See State ex rel White, for use and benefit of Board of Commissioners of Grady County v. Beeler, Okl. 327, P.2d 664 and Reubin v. Thompson, Okl.406 P.2d 263.  It is therefore the opinion of the Attorney General that your question be answered as follows: Pursuant to 28 O.S. 152 [28-152] (1971), a Court Clerk should charge a $2.00 filing fee for a motion, petition, or application for vacating, or modifying a divorce decree. (William Don Kiser)